Citation Nr: 0211350	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to November 4, 1994 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to March 
1970.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

The veteran seeks an earlier effective date, prior to 
November 4, 1994, for the grant of service connection for 
PTSD.  However, at a June 2002 hearing before the undersigned 
member of the Board sitting at the RO, the veteran's 
accredited representative raised a claim of clear and 
unmistakable error (CUE) in a November 1983 rating decision 
which denied service connection for PTSD.  Inasmuch as a 
finding of CUE in that rating decision could significantly 
impact the determination on earlier effective date claim, the 
Board finds that the two issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The RO 
has not yet considered the CUE claim on the merits and it 
would be potentially prejudicial to the veteran for the Board 
to consider the CUE issue in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

2.  The RO should adjudicate the issue of 
whether the November 1983 rating decision 
that denied service connection for PTSD 
was clearly and unmistakably erroneous.  
If the claim of CUE in the 1983 rating 
decision is denied, the RO should provide 
to the veteran and his representative 
notification of that denial and the 
veteran's appellate rights.  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of all 
evidence received since the March 2002 
supplemental statement of the case.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case by this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

